kellogglogo2015a01.jpg [kellogglogo2015a01.jpg]


February 16, 2018
Mr. Paul Norman
Kellogg Company
One Kellogg Square
Battle Creek, MI 49017


Dear Paul,


On behalf of Kellogg Company (the “Company”), we would like to express our
gratitude and appreciation for all that you have contributed across our
organization during your 30+ years at the Kellogg Company. Paul, we wish you and
your family only the very best as you transition to the next chapter in your
remarkable career.
This letter outlines the compensation you will receive, all of which is
consistent with the relevant Company plans. Your assistance through April 1,
2018 (the “Effective Date”) will be critical for me and the Company as we
transition the business in an orderly manner. You will remain eligible to
receive your bonus under the Kellogg Company 2017 Annual Incentive Plan, based
on the terms of the plan, and you will retain the equity awards (the “Equity
Awards”) that have been previously awarded to you. You will receive prorated
vesting of your 2016-2018 and 2017-2019 executive performance plan (EPP) awards
through the last day that you are Senior Vice President of the Company and
otherwise each Equity Award will be subject to the terms of the relevant plans.
The bonus and EPP payouts will be based on actual performance, and will be paid
at the time other participants receive their payouts. During the transition
period between now and the Effective Date, you will continue to be paid at your
current base salary. You will also be eligible for a prorated bonus under the
2018 Annual Incentive Plan. Your 2018 bonus will be prorated through the last
day that you are a Senior Vice President of the Company and will be paid at
target at the same time as other participants in the plan receive their
payments. However, you will not be eligible for: (1) any bonus awards under the
2019 or subsequent Annual Incentive Plans, (2) any additional stock options or
EPP awards, or (3) any other long-term incentives. In addition, notwithstanding
the foregoing, your Performance-Based Restricted Stock Unit Award dated on or
around October 4, 2017, and your participation in the Company’s Change of
Control Policy are cancelled effective on the date of this letter.
You will be eligible for benefits under the Kellogg Company Severance Benefit
Plan (the “Plan”) provided to a Senior Executive, as that term is defined in the
Plan. You represent and warrant that you have read the Plan and understand its
meaning and application. In accordance with the Company’s tax equalization
policy, you will be provided with assistance in preparing and filing necessary
income tax returns resulting from your various international assignments with
the Company. It will be your responsibility to file returns and provide required
documentation on a timely basis to comply with all tax laws, and you understand
that your failure to timely do so may result in assessment of interest and
penalties. It will be your sole responsibility to pay any interest and penalties
so assessed.
You acknowledge that you will not be entitled to additional compensation or
benefits from the Company other than as set forth or described in this letter
(this “Agreement”), the Plan, or other benefits vested and accrued as of the
last day of your active employment with the Company. Notwithstanding the
foregoing, the language in this paragraph is not intended to operate as a waiver
or relinquishment of any


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



pension plan and/or 401k plan benefits that are vested, the eligibility and
entitlement to which will be governed by the terms of the applicable written
plan.
You acknowledge and agree that: (1)    usual and customary withholding for tax
purposes and any other withholdings required by law will be withheld from any
payments made to you pursuant to this Agreement, to the extent required by law;
and (2) all tax liability, with respect to any and all payments or services
received by you under this Agreement (other than employer withholding and
employer payroll taxes) will be your responsibility.
You acknowledge and agree that in the course of your employment with the
Company, you have and will acquire confidential information that includes, by
way of example only, trade secrets (including organizational charts, reporting
relationships, employee information such as credentials, individual performance,
skill sets, salaries and background information), ideas, inventions, methods,
designs, formulas, systems, improvements, prices, discounts, business affairs,
products, product specifications, manufacturing processes, data and know-how and
technical information of any kind whatsoever unless such information has been
publicly disclosed by authorized officials of the Company. You agree that you
will not, except as authorized in writing on behalf of the Company, use, publish
or disclose, or authorize anyone to use, publish or disclose, any secret or
confidential information or knowledge concerning the business of the Company.
Nothing in this Agreement is intended to impede your contact or communication
with government officials and you have the right, without criminal or civil
penalty, to disclose confidential trade secrets to federal, state and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law, and to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.
You agree to cooperate truthfully and fully with the Company in connection with
any and all existing or future investigations or litigation of any nature
brought against the Company involving events that occurred during your
employment with the Company. You agree to notify the Company immediately if
subpoenaed or asked to appear as a witness in any matter related to the Company.
The Company will reimburse you for reasonable out-of-pocket expenses and, if
approved in advance by the Chief Legal Officer of Kellogg, reasonable attorney’s
fees incurred as a result of such cooperation.
As of the date you sign this Agreement, you represent and warrant that you have
disclosed to Kellogg any information in your possession concerning any conduct
involving the Company or any of its officers, directors, representatives, agents
or employees that you have any reason to believe may be unlawful, or violates
Company policy or would otherwise reflect poorly on the Company in any respect.
You agree to return to the Company, no later than the last day of your active
employment with the Company, all property of the Company, regardless of the type
or medium (e.g., computer disk, CD-ROM, flash drive) upon which it is
maintained, including, but not limited to, all files, documents, correspondence,
memoranda, customer and client lists, prospect lists, subscription lists,
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisition plans, employee
records, technical processes, designs and design projects, inventions, research
project presentations, proposals, quotations, data, notes, records, photographic
slides, photographs, posters, manuals, brochures, internal publications, books,
films, drawings, videos, sketches, plans, outlines, computer disks, computer
files, work plans, specifications, credit cards, keys (including elevator, pass,
building and door keys), identification cards, and any other documents, writings
and materials that you


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



came to possess or otherwise acquired as a result of and/or in connection with
your employment with the Company. If you later find any Company property in your
possession, you agree to immediately return it. You further agree not to
maintain any copies of said property or make any copies of said property
available to any third-party.
You understand and agree that this Agreement does not and will not be deemed or
construed as an admission of liability or responsibility by the Company for any
purpose. You further agree that nothing contained in this Agreement can be used
by you or any other past, present or future employee of the Company in any way
as precedent for future dealings with the Company or any of its successors,
officers, directors, attorneys, representatives, agents or employees.
You agree that, for a period of two years, beginning with the last day of your
active employment with the Company (the “Restricted Period”), you shall not,
without the prior written consent from the Chief Legal Officer of Kellogg:
•
Directly or indirectly, accept any employment, consult for or with, or otherwise
provide or perform any services of any nature to, for or on behalf of any
Competitor.

•
Directly or indirectly, permit any business, entity or organization which the
participant, individually or jointly with others, owns, manages, operates, or
controls, to engage in the manufacture, production, distribution, sale or
marketing of any of the Products in the Geographic Area.

For purposes of this paragraph, the term “Products” means ready-to-eat cereal,
hot cereal, toaster pastries, wholesome snacks including, but not limited to,
cereal bars, granola bars, crispy marshmallow treats, frozen waffles, frozen
pancakes, cookies, crackers, salty snacks including by not limited to potato and
tortilla chips, meat substitutes, or any other product which the Company
manufactures, distributes, sells or markets at the time your active employment
with the Company ends. The term “Geographic Area” means any territory, region or
country where the Company sells any Products at any time during the Restricted
Period. To be clear, you may work for a consulting firm so long you are not
providing or performing any services of any nature to, for or on behalf of any
Competitor.
And the term “Competitor” means a company engaged in the same or similar
business as Kellogg, including but not limited to, companies such as: General
Mills, Nestle, Post, Mondelez, Malt-0-Meal, Quaker, Campbell’s, PepsiCo,
Hershey, Utz, Snyder’s-Lance, Treehouse Foods, CPW (Cereal Partners Worldwide
SA), Bright Food (Group) Co Ltd, Australasian Conference Association Ltd, Amy's
Kitchen Inc., Premier Foods Plc, Hain Celestial Group Inc., Garden Protein
International Ltd, Sanitarium, Carman’s, Freedom Foods, Weetabix, Jordans,
Burton’s Associated British Foods plc, United Biscuits or those divisions of
Nestle or Ulker producing cereals, cereal bars, and snack food; or any successor
to any such company; or any person, firm, partnership, corporation or other
business or entity that sells any of the Products (as defined above) in the
Geographic Area. A “Competitor” will also include any retailer that sells a
private label version of any of the Products in the Geographic Area where you
are directly involved in the private label brand management or operations of the
retailer.
If any restriction set forth in this paragraph is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it will be interpreted to extend over the maximum period of
time, range of activities or geographic area as to which it may be enforceable.


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



You also agree that, for a period of two years beginning with beginning with the
last day of your active employment with the Company, you shall not, without the
prior written consent from Chief Legal Officer of Kellogg, directly or
indirectly employ, or solicit the employment of (whether as an employee,
officer, director, agent, consultant or independent contractor), any person who
is or was at any time during the previous year an officer, director,
representative, agent or employee of the Company; or directly or indirectly,
divert or take away, or attempt to divert or take away, any customers, business
or suppliers of Kellogg upon whom you called, serviced, or solicited, or with
whom you became acquainted as a result of your employment with the Company.
You further agree not to engage in any form of conduct or make any statements or
representations that disparage, portray in a negative light, or otherwise impair
the reputation, goodwill or commercial interests of the Company, or its past,
present and future subsidiaries, divisions, affiliates, successors, officers,
directors, attorneys, agents and employees. Notwithstanding this limitation,
nothing in this letter is intended to prevent or inhibit you from filing a
charge or a complaint with a government agency or otherwise participating in or
assisting a government investigation.
In consideration of the compensation and benefits provided pursuant to this
Agreement, the sufficiency of which you and the Company expressly acknowledge,
each of you and the Company unconditionally and irrevocably release, waive and
forever discharge the other party and its past, present and future subsidiaries,
divisions, affiliates, successors, and their respective officers, directors,
attorneys, agents and employees, from any and all legally waivable claims or
causes of action that you had, have or may have, known or unknown, relating to
your employment with and/or separation from the Company up until the date of
this Agreement, including but not limited to, any claims arising under Title VII
of the Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights
Act of 1866, as amended, the Civil Rights Act of 1991, as amended, the Family
and Medical Leave Act of 1993, as amended, the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act of 1990, the
Americans with Disabilities Act of 1990, as amended, the Employee Retirement
Income Security Act of 1974, as amended; claims under any other federal, state
or local statute, regulation or ordinance; claims for discrimination or
harassment of any kind, breach of contract or public policy, wrongful or
retaliatory discharge, defamation or other personal or business injury of any
kind; claims of representation, misrepresentation, or negligent representation,
and any and all other claims, including any state or local wage and hour related
claims that are subject to waiver, by which you seek any form of legal or
equitable relief, damages, compensation or benefits (except as set forth in
subparagraph(e), below), or for attorneys’ fees or costs.
(a).    You acknowledge that no Kellogg employee, including any attorney or
human resource representative, has provided advice or counsel to you regarding
the circumstances surrounding your separation from the Company, including the
negotiation of any term or provision set forth in this Agreement. You
acknowledges that your decision to sign this Agreement is without reliance upon
any statements made by any employee or representative of the Company.
(b).    To the maximum extent permitted by law, you agree not to sue or to
institute or cause to be instituted any action in any federal, state, or local
court against the Company, including, but not limited to, the claims released in
this paragraph.
(c).    You represent and warrant that, with the exception of those types of
claims listed in subparagraph (e), below, as of the date you sign this
Agreement, you, whether individually or as part


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



of a class or group, have no charges, claims, or lawsuits of any kind pending
against the Company or any of its past, present and future subsidiaries,
divisions, affiliates, successors, or their respective officers, directors,
attorneys, agents, and employees that fall within the scope of the release set
forth in this paragraph. To the extent that you have such pending charges,
claims, or lawsuits as of the date you sign this Agreement, you agree to
disclose in writing to the Company all such pending charges, claims, or lawsuits
and to obtain the immediate dismissal with prejudice of such matters or withdraw
from participation in such matters and to provide written confirmation
immediately of same (i.e., court order, and/or agency determination) as a
condition precedent to the Company’s obligations under this Agreement
(including, but not limited to, providing any compensation or benefits under
this Agreement or the Plan).
(d).    If you actually breach any portion of this Agreement, or disavow any
portion of the release given above, you acknowledge and agree that, in addition
to any damages, you shall be obligated, to the maximum extent permitted by law,
to reimburse the Company for all amounts paid to you pursuant to this Agreement
and under the Plan, and you will be liable for all expenses, including costs and
attorney’s fees, incurred by any entity released in recovering those amounts or
defending a lawsuit or claim, regardless of the outcome. You also agree and
acknowledge that if you breach this Agreement, because it would be impractical
and excessively difficult to determine the actual damages to the Company as a
result of such breach, any remedies at law (such as a right to monetary damages)
would be inadequate. You, therefore agree that, if you breach this Agreement,
the Company shall have the immediate right (in addition to, and not in lieu of,
any other right or remedy available to it) to temporary and permanent injunctive
relief from a court of competent jurisdiction, without posting any bond or other
security and without proof of actual damage.
(e).    Notwithstanding the foregoing, the release given above does not apply to
any claims arising after the date you sign this Agreement. In addition, nothing
in this Agreement prevents you or the Company from instituting any action to
enforce the terms of this Agreement or challenge the Agreement’s validity under
the Age Discrimination in Employment Act, as amended, or any other right or
recovery that cannot by express and unequivocal terms of law, be limited,
waived, extinguished, or released. This Agreement does not limit or extinguish
your right to receive an award for information provided to the Securities and
Exchange Commission. Nothing in this Agreement will be construed to prevent you
from enforcing any rights you may have under the Employee Retirement Income
Security Act of 1974 to recover vested benefits or to prohibit you from filing a
charge or otherwise cooperating or participating in an investigation or
proceeding conducted by any federal, state or local agency. You understand and
agree that you are waiving the right to recover monetary damages or other
individual relief in connection with any such charge, or investigation or in any
proceeding brought by you or on your behalf.
(f).    You acknowledge that you have been advised to consult an attorney before
signing this Agreement. You further acknowledge that you have read this
Agreement and the Plan, and that you have been given a period of at least 21
days to consider this Agreement, that you understand its meaning and
application, and that you are signing of your own free will with the intent of
being bound by the terms of this Agreement. If you elect to sign this Agreement
prior to the expiration of 21 days, you have done so voluntarily and knowingly,
without any improper inducement or coercion by the Company. You understand that
you may revoke this Agreement as it relates to any potential claim that could be
brought or filed under the Age Discrimination in Employment Act, as


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



amended, within seven days after the date on which you sign this Agreement, and
that this Agreement, as it relates to such a claim, does not become effective
until the expiration of the seven-day period. In the event that you revoke this
Agreement within the seven-day period, you understand that you must provide such
revocation in writing to the Company, Attn: Chief Legal Officer.
(g).    You acknowledge that to receive benefits under the Plan, you must sign a
new agreement and release of claims, which will mirror the terms of this
Agreement, within twenty-one days after your last day of active employment with
the Company, and the newly signed agreement will become effective as of the date
you sign it.
If any provision of this Agreement is found by a court of competent jurisdiction
to be unenforceable, in whole or in part, then that provision will be
eliminated, modified or restricted in whatever manner is necessary to make the
remaining provisions enforceable to the maximum extent allowable by law.
This Agreement will be binding upon, enforceable by, and inure to the benefit of
you and the Company, and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees, and to
any successor or assignee of the Company, but neither this Agreement, nor any
rights, payments, or obligations arising under this Agreement may be assigned,
pledged, transferred, or hypothecated by you.
You agree that the laws of the State of Michigan will govern this Agreement. You
and the Company also agree that any controversy, claim or dispute between the
parties, directly or indirectly, concerning this Agreement, the breach of this
Agreement or your employment with the Company, including the termination
thereof, will only be resolved in individual arbitration before JAMS (Judicial
Arbitration Mediation Services) subject to JAMS’ Streamlined Arbitration Rules
and Procedures, unless the parties jointly agree to resolution in individual
arbitration before the American Arbitration Association (“AAA”), subject to the
AAA’s Employment Dispute Arbitration Rules. You and the Company understand and
agree that by agreeing to arbitrate any aforementioned controversies, claims or
disputes, you and the Company are waiving the right to have such controversies,
claims and disputes heard or resolved by a jury. Notwithstanding their mutual
agreement to arbitrate disputes that may arise between them, and to waive their
right to a jury trial with respect to such disputes, you and the Company agree
that either may file an action in court for the limited purpose of securing
injunctive relief in order to preserve the status quo pending arbitration,
provided that any such court action for injunctive relief is filed in the
Circuit Court of Calhoun County, Michigan or the United States District Court
for the Western District of Michigan, whichever court has jurisdiction over the
subject matter in dispute, and the parties expressly submit to the jurisdiction
of said courts.
Neither party to this Agreement can discharge or waive any claim or right
arising out of a breach or default under this Agreement unless the waiver or
discharge is in writing and is signed by the party that will be bound by the
waiver or discharge. A waiver by either party to this Agreement of a breach or
default by the other party of any provision of this Agreement will not be deemed
a waiver of future compliance with that provision and that provision will remain
in full force and effect.
All notices, requests, demands and other communications regarding this Agreement
must be in writing and delivered in person or sent by registered or certified
mail, postage prepaid, return receipt requested, and properly addressed as
follows:


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



To the Company:    Kellogg Company
One Kellogg Square
P.O. Box 3599
Battle Creek, MI 49016
Attention: Gary Pilnick
To Employee:
At the address provided above.

This letter does not cancel or alter in any way your obligation to reimburse or
repay amounts you owe to the Company under any program or policy, including but
not limited to, Company credit card, vacation, short-term disability
overpayments, tuition reimbursement, relocation, and tax equalization policies,
and you agree that the Company may reduce severance pay owed to you under the
Plan in satisfaction of the amount you owe the Company under such policies or
programs.
You agree that this Agreement constitutes the entire agreement between you and
the Company, and that this Agreement supersedes any and all prior and/or
contemporaneous written and/or oral agreements relating to your employment with
the Company and separation from the Company. You acknowledge that this Agreement
may not be modified except by written document, signed by you and the Chief
Legal Officer or VP Chief Counsel of Kellogg.
This letter and the agreements herein will be interpreted to avoid any penalty
sanctions under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and to deliver the full economic value of all the benefits provided
herein. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. Upon your request, the
Company agrees to make any changes to this letter and the agreements herein that
will assure that no sanctions will be imposed under Section 409A of the Code.
You represent and warrant that you have not sold, assigned, transferred,
conveyed or otherwise disposed of to any third party, by operation of law or
otherwise, any action, cause of action, debt, obligation, contract, agreement,
covenant, guarantee, judgment, damage, claim, counterclaim, liability or demand
of any nature whatsoever relating to any matter covered in this Agreement.
Paul, on behalf of the Board of Directors, we thank you for your years of
dedication, continued commitment and affection for our great Company.
Sincerely,
/s/ Steve Cahillane____
Steve Cahillane, CEO
Acknowledged and agreed this
16th day of February, 2018
/s/ Paul Norman__
Paul Norman


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000

